Exhibit 10.1

 

LOGO [g897051.jpg]

January 19, 2016

Mr. Matthew S. Kohnke

1 Steven Court

Bordentown, NJ 08505

Re: Terms of Employment

Dear Matt:

This letter agreement (“letter”) sets forth the terms of your employment with
FreightCar America, Inc. (the “Company”). Commencing February 29, 2016, you will
be employed as the Company’s Vice President, Finance, Chief Financial Officer
and Treasurer, based at the Company’s offices in Chicago, Illinois, and
reporting to Joseph E. McNeely, the Company’s President and Chief Executive
Officer. You will have all of the duties and responsibilities commensurate with
such position under the Company’s by-laws and consistent with the duties and
responsibilities of chief financial officers of similar businesses as the
Company. During your employment, you will devote your full-time business
attention to the Company and will use your best efforts to discharge your
responsibilities. You may, however, engage in civic and charitable activities
and, with the prior consent of the Company’s Board of Directors (“Board”),
corporate boards, provided that these activities do not interfere with your
duties to the Company.

You must successfully complete all required employment documentation, a
post-offer drug screening, physical examination, background check and reference
checks. The Company will work with you to successfully and quickly complete all
of these required processes. This letter and your employment is for no specific
term. Your employment may be terminated at any time for any reason (or no
reason), subject to the terms of this letter below, by the Company or you upon
notice to the other such party.

The Company will provide you with relocation assistance to support your move
from your current location to the Chicago, IL area. The Company’s relocation
services provider, NRI Relocation, will be assigned to assist you with the
process. Relocation support available to you is attached to this letter as
Exhibit A. On an exception basis, the Company will reimburse you for the real
estate broker fee, not to exceed $20,000, associated with the sale of your
primary residence in New Jersey. This payment will be made upon submission of
the closing statement, be considered taxable income and not be grossed up.
Should you voluntarily terminate your employment with the Company within two
years of your start date, you will be required to reimburse the Company for the
full cost of any relocation assistance provided to you.

Two North Riverside Plaza

Suite 1300

Chicago, IL 60606 USA

312.928.0850

Fax 312.928.0890

www.freightcaramerica.com



--------------------------------------------------------------------------------

LOGO [g897051.jpg]

 

1. Salary. Beginning February 29, 2016, you will receive an annual base salary
in the amount of $270,000 (“Salary”), paid in accordance with payroll practices
applicable to all salaried employees. Your Salary will be reviewed by the
Company annually and may be increased (not decreased without your written
consent) in the Company’s discretion.

2. Bonus. You will be entitled to participate in the Company’s annual cash
incentive plan applicable to all senior executives (the “Bonus Plan”) effective
2/29/2016, and to earn a bonus (“Bonus”) for each fiscal year of the Company
ending during your employment. The measurement period for the annual cash
incentive plan runs concurrent with the Company’s fiscal calendar which
concludes on December 31st of each year. Your target Bonus is 50% of your
Salary, upon achievement of a target level of performance set forth in the Bonus
Plan, payable in cash or securities of the Company, as may be determined under
the Bonus Plan, within two and one-half months after the end of the fiscal year
to which it relates. Should there be Bonus payments for 2016 under the Bonus
Plan, you will be eligible, on an exception basis, for consideration for a full
year Bonus payment for 2016 as if you were a participant as of 1/1/2016.

3. Sign-On Award. On your start date with the Company, you will be granted 2,000
restricted shares of Company common stock under the Company’s 2005 Long Term
Incentive Plan, having such terms and conditions as are set forth in the
restricted share award agreement attached to this letter as Exhibit B.

4. Long-Term Incentive and Other Executive Compensation Plans. You will be
eligible to participate in all of the Company’s equity-based and cash-based
long-term incentive and other executive compensation plans on a basis no less
favorable than other similarly situated executives. Any awards under these plans
may be made from time to time in the sole discretion of the Compensation
Committee of the Board or the Board.

5. Benefits; Business Expenses. During your employment, you will be entitled to
participate in each of the Company’s employee retirement, savings, welfare and
fringe benefit plans, and perquisites, offered to similarly situated executives,
as in effect from time to time. On an exception basis, you will be entitled to
four (4) weeks of paid vacation days per year. Further paid vacation will be
earned in accordance with applicable Company policy. On an exception basis, you
will be immediately eligible for thirteen (13) weeks of pay under the Company’s
severance plan. Further severance eligibility will be in accordance with the
plan. You are not eligible for severance benefits if you are terminated for
cause. You will be reimbursed for all business, including entertainment,
expenses incurred by you in connection with your duties, subject to the
Company’s policy for substantiating such expenses.

6. Termination. Upon a termination of your employment for any reason, you will
be entitled to (i) your accrued Salary and accrued and unused vacation through
the date of termination, and (ii) any accrued and vested benefits and
unreimbursed expenses incurred and unpaid on the date of termination in
accordance with Section 5.



--------------------------------------------------------------------------------

LOGO [g897051.jpg]

 

7. Restrictive Covenants

(a) Confidential Information. You understand that the Company possesses and will
possess Confidential Information that is important to its business. The Company
devotes significant financial, human and other resources to the development of
its products, its customer base and the general goodwill associated with its
business and the Company diligently maintains the secrecy and confidentiality of
its Confidential Information. For this purpose, “Confidential Information” is
information that was or will be developed, created, or discovered by or on
behalf of the Company, or that became or will become known by, or was or is
conveyed to the Company, which has commercial value in the Company’s business.
Confidential Information is sufficiently secret to derive economic value from
its not being generally known to other persons. Confidential Information also
includes any and all financial, technical, commercial or other information
concerning the business and affairs of the Company that is confidential and
proprietary to the Company, including without limitation, (i) information
relating to the Company’s past and existing customers and vendors and
development of prospective customers and vendors, including without limitation
specific customer product requirements, pricing arrangements, payment terms,
customer lists and other similar information; (ii) inventions, designs, methods,
discoveries, works of authorship, creations, improvements or ideas developed or
otherwise produced, acquired or used by the Company; (iii) the Company’s
proprietary programs, processes or software, consisting of but not limited to,
computer programs in source or object code and all related documentation and
training materials, including all upgrades, updates, improvements, derivatives
and modifications thereof and including programs and documentation in incomplete
stages of design or research and development; (iv) the subject matter of the
Company’s patents, design patents, copyrights, trade secrets, trademarks,
service marks, trade names, trade dress, manuals, operating instructions,
training materials, and other industrial property, including such information in
incomplete stages of design or research and development; and (v) other
confidential and proprietary information or documents relating to the Company’s
products, business and marketing plans and techniques, sales and distribution
networks and any other information or documents which the Company reasonably
regards as being confidential.

You understand that the Company possesses or will possess “Company Materials”
that are important to its business. For this purpose, “Company Materials” are
documents or other media or tangible items that contain or embody Confidential
Information or any other information concerning the business, operations or
future/strategic plans of the Company, whether such documents have been prepared
by you or by others. In consideration of your employment by the Company, the
compensation received by you from the Company, and the Company’s agreement to
give you access to certain Confidential Information, you agree as follows:



--------------------------------------------------------------------------------

LOGO [g897051.jpg]

 

(i) All Confidential Information and trade secret rights, and other intellectual
property and rights (collectively “Rights”) in connection therewith will be the
sole property of the Company. At all times, both during your employment by the
Company and after its termination for any reason, you will keep in confidence
and trust and will not use or disclose any Confidential Information or anything
relating to it without the prior written consent of a then current officer of
the Company except as may be necessary and appropriate in the ordinary course of
performing your duties to the Company.

(ii) All Company Materials will be the sole property of the Company. You agree
that during your employment by the Company, you will not remove any Company
Materials from the business premises of the Company or deliver any Company
Materials to any person or entity outside the Company, except as you are
required to do so in connection with performing the duties of your employment.
You further agree that, immediately upon the termination of your employment by
you or by the Company for any reason, or during your employment if so requested
by the Company, you will return all Company Materials, apparatus, equipment and
other physical property, or any reproduction of such property.

(b) Noncompetition and Non-solicitation. While employed by the Company and for a
period of twelve (12) consecutive months thereafter, you will not, directly or
indirectly:

(i) Contact, solicit, interfere with, or divert, or induce or attempt to
contact, solicit, interfere with or divert, any of the Company’s customers;

(ii) Participate or engage in (as an owner, partner, employee, officer,
director, independent contractor, consultant, advisor or in any other capacity
calling for the rendition of services, advice, or acts of management, operation
or control) any business engaged in the manufacture of railcars in North
America; and

(iii) Solicit or induce or attempt to solicit or induce, by or for yourself, or
as the agent of another, or through others as an agent in any way, any person
who is employed by the Company for the purpose of encouraging that employee to
join you as a partner, agent, employee or otherwise in any business activity
which is competitive with the Company.

(c) Forfeitures. In the event that you materially breach any of the restrictions
in this Section 7, you shall forfeit all of the applicable payments and benefits
described in this letter, and the Company shall have the right to recapture and
seek repayment of any such applicable payments and benefits under this
Agreement.

(d) Intellectual Property. “Inventions” includes all improvements, inventions,
designs, formulas, works of authorship, trade secrets, technology, computer
programs, compositions, ideas, processes, techniques, know-how and data, whether
or not



--------------------------------------------------------------------------------

LOGO [g897051.jpg]

 

patentable, made or conceived or reduced to practice or developed by you, either
alone or jointly with others, during the term of your employment, including
during any period prior to the date of this letter. Except as defined in this
letter all Inventions that you make, conceive, reduce to practice or develop (in
whole or in part, either alone or jointly with others) during your employment
will be the sole property of the Company to the maximum extent permitted by law.
You agree to assign such Inventions and all Rights in them to the Company.
Exemptions from this agreement to assign may be authorized in those
circumstances where the mission of the Company is better served by such action,
provided that overriding obligations to other parties are met and such
exemptions are not inconsistent with other Company policies. Further, you may
petition the Company for license to make, market or sell a particular Invention.

(e) Injunction. You acknowledge that monetary damages will not be an adequate
remedy for the Company in the event of a breach of this Section 7, and that it
would be impossible for the Company to measure damages in the event of such a
breach. Therefore, you agree that, in addition to other rights and remedies that
the Company may have, the Company is entitled to an injunction preventing you
from any breach of this Section 7, and you hereby waive any requirement that the
Company post any bond in connection with any such injunction. You further agree
that injunctive relief is reasonable and necessary to protect a legitimate,
protectible interest of the Company.

(f) Blue Pencil. If any court determines that the covenants contained in this
Section 7, or any part hereof, are unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, to as close to the
terms hereof as shall be enforceable and, in its reduced form, such provision
shall then be enforceable.

(g) Survival. The restrictive covenants contained in this Section 7 shall
survive the termination of your employment.

8. Section 409A. Anything in this Agreement to the contrary notwithstanding, if
any payment(s) or benefit(s) under this Agreement would be subject to the
provisions of Section 409A of the Internal Revenue Code of 1986 (the “Code”) at
the time they become payable or benefits due you, to the extent required to
comply with Section 409A of the Code any such payments or benefits will be
delayed for six (6) months or such other earliest day on which such payments
could be made or benefits provided in compliance with Section 409A of the Code
and the regulations thereunder (at which point all payments so delayed will be
provided or reimbursed to you in one lump sum, without interest, within two and
one-half months after the date they then become so payable or due to you).

9. Miscellaneous.

(a) Entire Agreement. Except as otherwise contemplated herein, this letter
contains the entire agreement between you and the Company with respect to the
subject matter hereof. No amendment, modification or termination of this letter
may be made orally, but must be made in writing and signed by you and the
Company.



--------------------------------------------------------------------------------

LOGO [g897051.jpg]

 

(b) Survival. The provisions of Section 7 shall survive any termination of your
employment.

(c) Successors; Assignment. Neither party hereto may assign any rights or
delegate any duties under this letter without the prior written consent of the
other party; provided, however, that (a) this letter will inure to the benefit
of and be binding upon the successors and assigns of the Company upon any sale
of all or substantially all of the Company’s stock and/or assets, or upon any
merger, consolidation or reorganization of the Company with or into any other
corporation, all as though such successors and assigns of the Company and their
respective successors and assigns were the Company; and (b) this letter will
inure to the benefit of and be binding upon your heirs, assigns or designees to
the extent of any payments due to them hereunder.

(d) Governing Law. This letter will be governed by and construed in accordance
with the law of the State of Illinois, and not its choice of law rules,
applicable to contracts made and to be performed entirely within that State.

(e) No Set-off or Mitigation. Your rights to payments under this letter will not
be affected by any set-off, counterclaim, recoupment or other right the Company
may have against you or anyone else. You do not need to seek other employment or
take any other action to mitigate any amounts owed to you under this letter, and
those amounts will not be reduced if you do obtain other employment.

(f) Notices. All notices, requests, demands and other communications under this
letter must be in writing and will be deemed given (i) when hand-delivered,
(ii) on the first business day after the business day sent from within the
United States, if delivered by a nationally recognized overnight courier or
(iii) on the third business day after the business day sent if delivered by
registered or certified mail, return receipt requested, in each case to the
following address (or to such other address as may be specified by notice that
conforms to this Section 9(f)):

If to the Company, to:

FreightCar America, Inc.

Two North Riverside Plaza

Suite 1300

Chicago, Illinois 60606

Attention: Secretary

If to you, to your last address shown on the payroll records of the Company.



--------------------------------------------------------------------------------

LOGO [g897051.jpg]

 

(g) Counterparts. This letter may be executed in counterparts, each of which
will constitute an original and all of which, taken together, will constitute
one and the same instrument.

Very truly yours,

 

FreightCar America, Inc. By:  

/s/ Thomas P. McCarthy

  Senior Vice President – Human Resources

 

Accepted and agreed:

/s/ Matthew S. Kohnke

Matthew S. Kohnke



--------------------------------------------------------------------------------

LOGO [g897051.jpg]

 

EXHIBIT A

RELOCATION SERVICES DESCRIPTION



--------------------------------------------------------------------------------

LOGO [g897051.jpg]

 

EXHIBIT B

RESTRICTED SHARE AWARD AGREEMENT